DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Claims 1-6, 8-13, 15-19, and 21-23 are pending in this application. 

Information Disclosure Statement
The information disclosure statement filed 05/10/2022 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because (1) the non-patent literature reference corresponding to Cite No. 5 was not received as required by 37 CFR §1.98(a)(2), and (2) non-patent literature references corresponding to Cite No. 3, 7, and 10 do not list a place of publication as required by 37 CFR §1.98(b).  It has been placed in the application file, but the information referred to therein has not been fully considered as to the merits. Specifically, all references other than those cited above have been considered, and the references cited above have not been considered as indicated by being lined through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the filing of this IDS cures the deficiencies of the IDS filed on 05/10/2022.

Allowable Subject Matter
Claims 1-6, 8-13, 15-19, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The references submitted in the IDSs filed 05/10/2022 and 05/13/2022 do not disclose or render obvious the claims as previously allowed, and as such, the claims are allowed for the same reasons set forth in the Notice of Allowance mailed 02/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167